      CASE 0:19-cv-00554-WMW-BRT Document 16 Filed 05/13/19 Page 1 of 1

                       UNITED STATES DISTRICT COURT
                                       District of Minnesota



Wendy Brown-Hasaj                                  JUDGMENT IN A CIVIL CASE
                                 Plaintiffs
v.                                                       Case Number: 19cv554 WMW/BRT
Best Buy Stores, L.P.

                                 Defendant.




☐ Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried
   and the jury has rendered its verdict.

☒ Decision by Court. This action came to trial or hearing before the Court. The issues have
  been tried or heard and a decision has been rendered.

      IT IS HEREBY ORDERED that the above matter is dismissed with prejudice
and without costs or disbursements awarded to any party.




     Date: 5/13/2019                                       KATE M. FOGARTY, CLERK

                                                                 s/Jackie Ellingson
                                                       (By) Jackie Ellingson, Deputy Clerk
